In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Loguercio, J.), dated May 8, 2012, which, upon a decision of the same court dated April 20, 2012, made after a fact-finding hearing, inter alia, found that he neglected the subject child. The notice of appeal from the decision is deemed to be a notice of appeal from the order of fact-finding and disposition (see CPLR 5512 [a]).
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The Family Court’s finding of neglect is supported by a preponderance of the evidence (see Family Ct Act §§ 1012 [f] [i] [B]; 1046 [a] [iii]; [b] [i]). Contrary to the father’s contentions, the evidence adduced at the fact-finding hearing of his repeated misuse of drugs established a prima facie case of neglect and, therefore, neither actual impairment of the child’s physical, mental, or emotional condition, nor specific risk of impairment, needed to be established (see Matter of Sadiq H. [Karl H.], 81 AD3d 647 [2011]).
The parties’ remaining contentions need not be reached in light of our determination. Mastro, J.P., Skelos, Balkin and Leventhal, JJ., concur.